Campbell, C. J.,
delivered the opinion of the court.
An appeal does not lie from an order of a chancellor, vacating the appointment of a receiver, absolutely or conditionally, and directing a return of property to the person from whom it was taken. This is not a change of the possession of property, within the contemplation of § 2311 of the code. It is mei’ely a restoration of the 'status quo as existing before the appointment of the receiver. The refusal to appoint a re-, ceiver may not be appealed from, and the removal of the receiver is not appealable.

Motion to discharge the supersedeas is sustained.